 1

 2

 3
                                UNITED STATES DISTRICT COURT
 4                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 5
     TERRA ANN DAY,
 6
                               Plaintiff,                  CASE NO. 3:17-cv-05860 BAT
 7
            v.                                             ORDER GRANTING EAJA FEES AND
 8                                                         COSTS
     COMMISSIONER OF SOCIAL SECURITY,
 9
                               Defendant.
10

11          Plaintiff requests an award of remaining attorney fees in the amount of $2,649.85

12   pursuant to 42 U.S.C. § 406(b). Dkt. 21. Plaintiff’s attorney has already received $2,627.15

13   under the Equal Access to Justice Act, leaving a remaining fee of $2,649.85. Id. The

14   Commissioner has no objection to the request. Dkt. 22. The Court agrees that EAJA fees should

15   be awarded, good cause having been shown.

16          It is hereby ORDERED that Plaintiff’s attorney J. Leanne Martinez is awarded an

17   attorney fee of $5,277.00, pursuant to 42 U.S.C. § 406(b). The Commissioner of Social Security

18   is directed to send $2,649.85 to Plaintiff’s attorney, minus any applicable processing fees as

19   allowed by statute.

20          DATED this 21st day of May, 2019.

21

22                                                        A
                                                          BRIAN A. TSUCHIDA
                                                          Chief United States Magistrate Judge
23




     ORDER GRANTING EAJA FEES AND COSTS - 1
